Citation Nr: 0300274	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received 
upon which to reopen a claim of entitlement to service 
connection for megacolon.

2.  Whether new and material evidence has been received 
upon which to reopen a claim of entitlement to service 
connection for hearing loss due to malaria medications.

3.  Entitlement to service connection for atrial 
fibrillation due to malaria medication.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from March 1941 to December 
1944, and from September to November 1950.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision by the Buffalo, New York, 
Regional Office (RO).

At an August 2000 hearing, the veteran suggested that his 
hearing loss may be attributable to noise exposure in 
service, and a September 2000 letter from Iris Danziger, 
MD, suggested the same thing.  The issue of entitlement to 
service connection for hearing loss secondary to in-
service noise exposure has not, however, been addressed by 
the RO.  Accordingly, this matter is referred to the RO 
for appropriate action.

The Board is undertaking additional development on the 
merits of the issues of entitlement to service connection 
for a hearing loss and megacolon due to malaria 
medications pursuant to authority granted at 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving notice and reviewing any 
response, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  June 1950 and October 1979 Board decisions denied 
entitlement to service connection for megacolon.

2.  A January 1983 Board decision denied entitlement to 
service connection for hearing loss claimed to have been 
caused by malaria medications.

3.  Some of the evidence received since the above 
referenced October 1979 and January 1983 Board decisions 
is neither cumulative nor duplicative, it relates to 
previously unestablished facts necessary to substantiate 
the claims, and it is so significant that it must be 
considered in order to fairly decide the merits thereof.

4.  There is no medical evidence in this record that the 
veteran has atrial fibrillation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
October 1979, and January 1983 Board decisions which 
denied claims of entitlement to service connection for 
megacolon and hearing loss, and the claims are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

2.  The veteran did not incur or aggravate atrial 
fibrillation as a result of malaria medications 
administered in service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied entitlement to service connection for 
megacolon in June 1950 and October 1979.  Decisions of the 
Board are final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7104 (West 1991).  Claims 
denied by the Board can only be reopened upon receipt of 
new and material evidence with respect thereto.  
38 U.S.C.A. § 5108.

"New and material evidence" is evidence not previously 
considered by VA adjudicators that is neither cumulative 
nor duplicative, that relates to a previously 
unestablished fact necessary to substantiate the claim, 
and that, by itself or in connection with other evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a).

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant 
obtain that evidence, was enacted during the pendency of 
this appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002).  
VA duties have been codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

In March 2001, the RO asked the veteran to identify health 
care providers who had evidence relative to his claim for 
service connection for atrial fibrillation.  The veteran 
returned a VA release-of-information form indicating that 
the Buffalo VA hospital had evidence relative to hearing 
and gastrointestinal disorders, but he did not identify a 
custodian of evidence relative to a heart disorder.  The 
RO obtained evidence from the VA hospital, but none of it 
referred to a heart disorder.  In January 2002, the RO 
advised the veteran of VCAA and its provisions.

The file includes a transcript of the aforementioned 
hearing, VA treatment records and examination reports, and 
records from non-VA health care providers the veteran 
identified.  In May 2002, the RO advised the veteran that 
his case was being sent to the Board, and invited him to 
submit any additional evidence he had directly to the 
Board.  However, he has not responded to that letter.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained.  
Since there is no probative evidence not of record, it is 
not possible for VA to notify the veteran of evidence he 
should obtain and evidence VA would attempt to obtain, and 
any failure to provide such a pro forma notice could not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board 
finds that VA has complied with the notice and duty-to-
assist provisions of VCAA, and turns now to the merits of 
the claims.

In her September 2000 letter, Dr. Danziger reported the 
results of the veteran's audiometric testing, and the 
Board notes that the results show hearing loss as that 
disorder is defined by 38 C.F.R. § 3.385 (2002).  Dr. 
Danziger concluded that the veteran's military history of 
traumatic noise exposure and use of quinine may have 
contributed to his deafness.  This evidence from Dr. 
Danziger has not been previously considered by VA 
adjudicators.  Moreover, it is neither cumulative nor 
duplicative, it relates to a previously unestablished fact 
necessary to substantiate the claim and, by itself or in 
connection with other evidence of record, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge; 38 C.F.R. 
§ 3.156(a).

In a November 2000 letter, Brian Snyder, MD, reported that 
he had treated the veteran for several years.  He said the 
veteran gave a history of using malarial medications in 
service such as quinine, and that he developed severe 
constipation in service which led to colonic resection.  
To Dr. Snyder, it seemed "quite likely" that malaria 
medications the veteran was given in service caused either 
severe constipation or a worsening of a preexisting 
disorder such as Hirschsprung's disease.  This evidence 
from Dr. Snyder has not been previously considered by VA 
adjudicators, it is neither cumulative nor duplicative, it 
relates to a previously unestablished fact necessary to 
substantiate the claim and, by itself or in connection 
with other evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Id.

Finally, with regard to the claim of entitlement to 
service connection for atrial fibrillation purportedly due 
to malaria medications, the veteran said, at the August 
2000 hearing, that he would submit evidence from a health 
care provider relevant to the claim.  In March 2001, the 
RO asked him to identify health care providers who had 
evidence relevant to the claim.  The veteran failed to do 
so.  As such, under the present state of the record, there 
is no medical evidence that he has atrial fibrillation.  
Service connection is not warranted in the absence of 
evidence of current disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).



ORDER

New and material evidence has been received to reopen 
claims of entitlement to service connection for bilateral 
hearing loss and for megacolon.

Service connection for atrial fibrillation due to malaria 
medications is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

